DETAILED ACTION
Response to Amendment
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,707,337 and US 10,369,274 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5,7, 10, 12-13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biodome (WO 2005/002492) in view of Radmer et al. (US 2006/0200073; hereafter Radmer).
In regard to claim 1, Biodome discloses a method of assembling a fluid pathway connection, the method comprising: fixedly engaging a pierceable seal (5) between a cap (6) and a barrel (sidewalls of 2) of a drug container (2); connecting one end of a sleeve (40) to the pierceable seal (see direct contact at 5a in Figure 2), the connecting including disposing the one end of the sterile sleeve to be held in fixed contact with the pierceable seal by the cap (see direct contact at 5a in Figure 2); connecting an opposing end of the sleeve to a connection hub (20) including a piercing member (30), a distal end (31) of the piercing member (30) being disposed within the sleeve between the connection hub (20) and the pierceable seal (5) of the drug container (2) in an initial unactivated position (initial position shown in Figure 2), the sleeve (40) being compressible or collapsible and adapted to compress or collapse upon relative movement of the connection hub and the pierceable seal between the initial unactivated position and an activated position (activated position shown in Figure 6; the sleeve 40 clearly compressing and collapsing in the transition between Figures 2 and 6); and connecting a fluid conduit (3 or 103) to be in fluid communication with a proximal end (32) of the piercing member (30; see Figures 1 and 8).
Biodome do not specifically disclose that the sleeve is sterile as is currently recited in the independent claims. The examiner notes that drug delivery components 
Radmer discloses that it is known in the art to enclose a needle (213, 214) in a sterile collapsible sleeve (221,222) to prevent contamination before use (see par. [0084]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sleeve of Biodome with the sterility of Radmer in order to provide a device which maintains sterility before use.
In regard to claim 4, the combination teaches wherein connecting the opposing end of the sterile sleeve (40) to the connection hub (20) includes fixedly engaging a hub connector (41, 42) of the sterile sleeve and a corresponding sleeve connector (24, 25) of the connection hub (see Figure 2).
In regard to claim 5, the combination teaches wherein the distal end (31) of the piercing member (30) is disposed adjacent to a seal barrier (5a) of the pierceable seal (5) in the initial unactivated position (Figure 2; identified elements are near each other).
In regard to claim 7, the combination teaches further comprising disposing a connection mount (portion of 5a directly under bottom portion 44 of 40) a seal recess (there is clearly a circular protrusion in this area under 44 which forms a recess) of the pierceable seal (5).
In regard to claim 10, the combination teaches wherein the connection hub (20), the piercing member (30), and the barrel (2) are substantially coaxially disposed (see Figure 2).

In regard to claim 13, the combination teaches wherein connecting the fluid conduit (3 or 103) to be in fluid communication with the proximal end (32) of the piercing member (30) includes connecting the fluid conduit (3 or 103) to one end of an internal aperture (proximal aperture of 20) of the connection hub (20) and connecting the proximal end (32) of the piercing member to an opposing end (distal aperture of 20) of the internal aperture.
In regard to claim 19, Biodome discloses a method of assembling a fluid pathway connection, the method comprising: fixedly engaging a pierceable seal (5) between a cap (6) and a barrel (sidewalls of 2) of a drug container (2); connecting one end of a sleeve (40) to the pierceable seal (5; see direct contact at 5a in Figure 2); disposing a connection mount (portion of 5a directly under bottom portion 44 of 40) within a seal recess (there is clearly a circular protrusion in this area under 44 which forms a recess) of the pierceable seal (5); connecting an opposing end of the sterile sleeve to a connection hub (20) including a piercing member (30), a distal end (31) of the piercing member (30) being disposed within the sleeve (40) between the connection hub (20) and the pierceable seal (5) of the drug container (2) in an initial unactivated position (see Figure 2), the sleeve (40) being compressible or collapsible and adapted to compress or collapse upon relative movement of the connection hub (20) and the 
Biodome do not specifically disclose that the sleeve is sterile as is currently recited in the independent claims. The examiner notes that drug delivery components are typically manufactured and packaged in a sterile manner in order to avoid contaminating the drug and therefore Biodome is probably sterile.
Radmer discloses that it is known in the art to enclose a needle (213, 214) in a sterile collapsible sleeve (221,222) to prevent contamination before use (see par. [0084]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sleeve of Biodome with the sterility of Radmer in order to provide a device which maintains sterility before use.
Allowable Subject Matter
Claims 14-18 are allowed.
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 14, although Biodome and Radmer, in combination, teach the fluid pathway connection according to claim 1, the Biodome device fails to include the insertion mechanism, drive mechanism, power and control mechanism, and activation mechanism of claim 14.

The examiner encourages the applicant to incorporate the limitation of  “the pierceable seal integrally formed with a sterile sleeve and disposed at one end of the sterile sleeve” into claims 1 and 19 to put these claims in condition for allowance.  The examiner suggests using the AFCP program to file such amendments in order to expedite prosecution.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the previous art rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/22/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783